Detailed Office Action
	Applicant’s amendments/arguments and Affiant’s affidavit dated 5/31/2022 have been entered and fully considered. Claim 1 is amended. Claims 19-20 are withdrawn from examination. Claims 1-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-18) in the reply filed on 5/31/2022 is acknowledged. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II. Election was made without traverse in the reply filed on 5/31/2022.
Response to Amendments and Arguments
Applicant’s amendments to the Drawings and claim 1 have overcome the objections previously set forth in the non-final office action of 11/29/2021. The objections are withdrawn.
Applicant’s arguments that incorporation of the teachings of the secondary reference of COOPER (US-2005/0066573) in the primary reference of DUBOIS (US-2021/0237317) is improper, have been fully considered and found not to be persuasive (see arguments of 5/31/2022, pages 9-11).
Applicant states that the disclosure in COOPER of a post-pyrolysis molten salt bath is for the specific purpose of anodic oxidation in an electrochemical fuel cell to remove carbon chars from graphite fibers. In this regard, COOPER does not merely teach that a molten salt bath can be used after processing materials in a pyrolysis reactor, but rather that the salt bath is part of a particular oxidation process that involves the separating carbon chars by molten salt electrochemical oxidation. In addition, the method of COOPER is specifically directed to recovery of graphitized-carbon fiber, which is a significant difference from the present methods. For example, the electrochemical cell method of COOPER explicitly relies on the electrical conductivity of the graphitized fibers in order to work. In contrast, the glass fibers targeted by the present recycling methods are not electrically conductive, and in some embodiments of the presently disclosed subject matter are made explicitly to be insulative.
	The Examiner respectfully disagrees. The Examiner did not incorporate the molten salt bath of COOPER in DUBOIS. As indicated in the non-final office action of 11/29/2021 (pages 8-9), the primary reference of DUBOIS discloses a molten salt bath  and the Examiner relied on this salt bath for the limitations of claim 1. 
	The Examiner only relied on COOPER for its teaching on locating a salt bath downstream of a pyrolysis reactor, or the teaching of a dual processes in series for an enhanced cleanup of the fiber reinforcement.  
The primary reference of DUBOIS teaches both reactors (gas-phase pyrolysis and molten salt bath) individually; DUBOIS teaches that the molten salt bath can clean the fiber reinforcement from its plastic covering (see non-final office action of 11/29/2021, pages 7-8). However, DUBOIS does not teach that these two reactors can be operated in series together with the salt bath downstream of the gas-phase pyrolysis reactor. 
The Examiner relied on COOPER and demonstrated that it would have been obvious to have incorporated the teachings of COOPER regarding two reactors in series in the method of DUBOIS. In another word, COOPER teaches that it is possible to put these two reactors in series. That is the teaching that the Examiner relied upon. It is obvious that two reactors that can perform the same “cleaning” function will eventually yield a cleaner products if they are put in series. This is not beyond the skill of one of ordinary skill in the art.
To further emphasize this point, and since DUBOIS teaches that both reactors can remove plastic from the fiber and COOPER teaches that two reactors in series can do a better job, the Examiner submits that placing the two reactors of DUBOIS in series is obvious to one of ordinary skill in the art.
Again, DUBOIS teaches the details of these two reactors and there is no need for an artisan to refer to COOPER for the details of a molten salt bath. One of ordinary skill in the art will rely on DUBOIS for the molten salt bath and not COOPER. Therefore, all the applicant’s arguments that COOPER’s molten salt bath will not be functional is moot; the Examiner never relied on COOPER for this bath. 
Also, and as for the amendment regarding the temperature of this bath, the Examiner has relied on DUBOIS and not COOPER (see section 35 USC 103 below). 
Regarding Applicant’s argument that DUBOIS does not refer to its salt bath as a post-pyrolysis bath, the Examiner notes that the phrase “post-pyrolysis” does not appear in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, upon modification of DUBOIS according to the teachings of COOPER and by placing the molten salt bath of DUBOIS downstream of its pyrolysis reactor, DUBOIS’s molten salt bath will in effect become a post-pyrolysis reactor since it is located downstream of a pyrolysis reactor.
Applicant’s argument and Affiant’s affidavit regarding use of KNO3 as the salt in the molten salt bath is found to be persuasive (see arguments of 5/31/2022, pages 11-13). The Examiner withdraws the rejection in view of the tertiary reference of RIEDEWALD (US-2015/0184079). 
However, in the newly submitted IDS document of 5/31/2022, the Examiner has located the non-patent literature of THOMASON (Glass Fibre Strength – of record). THOMANSON, in this review paper, refers to another non-patent literature that discloses the use of potassium nitrate molten salt bath {[P 17, 5th ¶]}. The Examiner has relied on this reference to reject the limitation in dispute (see section 35 USC 103 below). Since, the Examiner only relied on the reference provided by the IDS, this current rejection has been made final {see MPEP 706.07(a)}.
Applicant’s argument that the primary reference of DUBOIS does not teach the rinsing limitation of claim 1, has been fully considered and found not to be persuasive (see arguments of 5/31/2022, page 14).
Applicant states that DUBOIS does not disclose rinsing the molten salt recovered glass fiber with water or an aqueous solution. The portions of the disclosure of DUBOIS cited by the Examiner relate to a heat transfer means, but it is respectfully submitted that such systems are not equivalent to any rinsing based steps needed to remove residual carbonate salts from molten salt processing which are needed to achieve the high glass purity fiberglass requires for reuse in new composite applications. To more clearly characterize step (d) as a rinsing step, claim 1 is further amended to recite that the rinsing step acts to remove residual salt and debris. 
The Examiner respectfully disagrees. DUBOIS clearly teaches that the recovered glass fiber is sprayed with water {[0029], [0101]}. Spraying with water is a reasonable interpretation of rinsing. Regarding the purpose of rinsing, the Examiner notes that rationale different from Applicant’s is permissible {see MPEP 2144 (IV)}. 
Regarding the amended limitation reciting the purpose of rinsing, the Examiner submits that this limitation is the intended result of the process step of rinsing. Since this is an amended limitation, its detailed analysis is outlined below in the 35 USC 103 rejection section below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DUBOIS (US-2021/0237317), hereinafter DUBOIS, in view of COOPER (US-2005/0066573), hereinafter COOPER, and KROHN (Strengthening of Glass Fibers), hereinafter KROHN. Note that the italicized text below are the instant claims.
Regarding claims 1 and 10-12, DUBOIS discloses A method of recycling a glass fiber reinforced polymer composite material {[abstract], [0074] note the glass fibers in the composite material}, the method comprising: 
(a) providing a composite material comprising a glass fiber embedded in a thermoset or thermoplastic polymeric matrix {[0070], [0074]}; 
(b) heating the composite material to a temperature of at least about 350 ºC for a first period of time under vacuum or an inert atmosphere to gasify the thermoset or thermoplastic polymeric matrix {[0092] note that the heating process is inherently done during a time period that is considered to be a first time period, [0096]}
thereby providing (i) one or more gas and (ii) a solid mixture comprising pyrolyzed glass fiber and a char residue of the thermoset or thermoplastic polymeric matrix {[0077] note formation of a residue in gaseous state, [0078] note formation of a solid residue that has the reinforcement which is the pyrolyzed glass fiber, [0111] note the presence of carbonaceous residue that is char, [0005] note the general teaching that pyrolysis creates carbonaceous residue that is char}.
DUBOIS also teaches that pyrolysis can be carried out in a molten salt bath {[0093]}. DUBOIS, however, is explicitly silent on placing this molten salt bath downstream of the pyrolysis reactor described above to further treat the solid mixture.
In the same filed of endeavor that is related to recycling and recovering fiber/polymer composites, COOPER discloses that following the pyrolysis process the fiber/carbon char residues are subjected to further oxidation in molten salt {[0008]}.
At the effective filing date of the instant invention, it would have been obvious to have included the teaching of COOPER in the method of DUBOIS and have modified the method to further include the molten salt bath of DUBOIS downstream of its pyrolysis reactor.
As disclosed by COOPER, The advantage of the arrangement of these two processes in series is that the downstream molten salt bath helps in separation of carbon chars from fibers {[0007]}. Since, DUBOIS, itself describes the use of a molten salt bath, one of ordinary skill in the art would have been highly motivated to have placed the molten salt bath of DUBOIS downstream of DUBOIS’ pyrolysis reactor to further assist the separation of char from the glass fiber.
Subsequently, the modified DUBOIS discloses (c) immersing the solid mixture in a molten salt bath at a temperature of about 334 ºC and about 550 ºC and for a second period of time to provide a molten salt recovered glass fiber {[0093] note that immersion in the bath is inherently done for a period of time that is considered to be the second period}; 
and (d) rinsing the molten salt recovered glass fiber with water or an aqueous solution, thereby providing recycled glass fiber {[0029] note immersion in a fluid after pyrolysis, [0101] note that the fluid is water, also note that after contact the glass fiber is produced}.
Regarding the limitations of “selected to substantially remove the char residue” in step (c) and “to remove residual salt and debris’ in step (d), the Examiner submits that since modified DUBOIS method discloses substantially the same method steps performed on substantially the same composite material, substantially the same result will occur, i.e. removal of char, residual salt, and debris. Note the DUBOIS’s molten salt reactor’s purpose is to remove all residues from glass fiber {[0093]}, thus the time is taught to be selected to achieve that.
Notably the applicant’s specification does not specify any additional method step(s) that results in these removals. If applying the same method steps in substantially the same way to substantially the same material does not inherently result in the removal of these extra residues, then a question of scope of enablement and/or omitting essential method steps can be brought for these amended limitations in claim 1.
The modified BUBOIS method teaches use of NaCl and NaCO3 as the molten salt {[0093]} and is silent on use of potassium nitrate.
In the same field of endeavor that is related to glass fibers, KROHN discloses comprising molten potassium nitrate (KNO3), selected to provide ion exchange of ions between the pyrolyzed glass fiber and the potassium nitrate (claim 1), wherein the second period of time is at least about 30 minutes (claim 10), wherein the second period of time is between about 30 and about 40 minutes (claim 11), wherein the second period of time is between about 60 minutes and about 120 minutes (claim 12) {[abstract], [P 666], [FIG. 2]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the molten salt of DUBOIS/COOPER with the molten potassium salt of KROHN.
As disclosed by KROHN, the advantage of this salt bath and its treatment time is that it can increase the tensile strength of the treated glass fiber {[P 666]}. 
The Examiner notes that KROHN discloses an optimum range of treatment or the second period time of 0.25 to 4 hours to obtain an increase in the tensile strength {[P 666]}. This range encompasses the claimed range of 0.5-2 hours disclosed in the instant claim 10-12.
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range {see MPEP 2144.05 (I)}.
Regarding claim 2, DUBOIS discloses wherein the composite material is scrap composite material or end-of-life composite material {[0002]}.
Regarding claims 4 and 5, DUBOIS discloses wherein the composite material comprises a glass fiber embedded in a thermoset polymer matrix (claim 4), wherein the thermoset polymer matrix comprises an epoxy or a polyester (claim 5) {[0071]}.
Regarding claim 7, DUBOIS discloses wherein step (b) is conducted at a temperature of between about 450 ºC and about 650 ºC {[0077]}.
The Examiner notes that DUBOIS teaches a temperature range of 300 ºC to 500 ºC that partially overlaps with the claimed temperature range. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range {see MPEP 2144.05 (I)}.
Regarding claim 15, DUBOIS discloses wherein the composite material provided in step (a) is subjected to a mechanical size reduction process prior to step (b) {[0086]}.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over combination of DUBOIS, COOPER, and KROHN as applied to claims 1 and 2 above, and further in view of GROVE-NIELSEN (US-2004/0173239), hereinafter GROVE-NIELSEN.
Regarding claim 3, the combination above teaches all the limitations of claims 1 and 2. The combination, however, is silent on the scrap composite being a wind turbine blade or its end-of-life scrap. 
In the same filed of endeavor that is related to recycling composite materials, GROVE-NIELSEN discloses wherein the composite material is scrap composite from the production of a wind turbine blade or an end-of-life wind turbine blade {[abstract]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the generic composite material in the combination method of DUBOIS/COOPER/KROHN with the scrap wind turbine blade of GROVE-NIELSEN. Note that it has been held that simple substitution of one known element for another is likely to be obvious when predictable result are achieved {see MPEP 2143 (I)(B)}.
In this case both scrap materials are composite materials made of fiber glass and thermoplastic/thermoset material, therefore, it is obvious that predictable result will be achieved by this substitution; the final result being successful recycling of the scrap material.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over combination of DUBOIS, COOPER, and KROHN as applied to claim 1 above, and further in view of TADEPALLI (US-2011/0045275), hereinafter TADEPALLI.
Regarding claim 6, the combination above teaches all the limitations of claim 1. The combination, however, is silent on the glass fiber being an E-glass fiber. 
In the same filed of endeavor that is related to composite materials, TADEPALLI discloses wherein the glass fiber is E-glass fiber {[0050]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the generic glass fiber in the combination method of DUBOIS/COOPER/KROHN with the E-glass fiber of TADEPALLI. Note that it has been held that simple substitution of one known element for another is likely to be obvious when predictable result are achieved {see MPEP 2143 (I)(B)}.
In this case, and since TADEPALL discloses that E-glass is used in composites and specifically wind turbine blades {[0013]}, it is obvious that predictable result will be achieved by this substitution, i.e., successful recycling of the scrap composite material.
Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over combination of DUBOIS, COOPER, and KROHN as applied to claim 1 above, and further in view of KAMO (JP-2012086118-A and its English translation), hereinafter KAMO and COOPER.
Regarding claim 8 and 13-14, the combination above discloses all the limitations of claim 1 above. The combination, however, is silent on the residence time in the pyrolysis reactor and that the recovered glass fiber maintains its physical properties such as tensile strength and failure strain. 
In the same filed of endeavor that is related to recovering material from plastic and metal and glass fiber compounds (composites), KAMO discloses wherein the first period of time is at least about 30 minutes (claim 8) {[0013] note that steam gasification is the pyrolysis reactor that has the first time period}.
wherein the molten salt recycled glass fiber has a tensile strength that is at least about 90% of a tensile strength of the pyrolyzed glass fiber (claim 13), wherein the molten salt recycled glass fiber has a failure strain that is equal to or higher than a failure strain of the pyrolyzed glass fiber (claim 14) {[0015] note the teaching that the glass fiber is recovered with no deterioration indicating that the recovered glass fiber has inherently the same physical properties (tensile strength and failure strain) as the original}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the teachings of KAMO in the combination method of DUBOIS/COOPER/KROHN and have chosen the appropriate residence time in the pyrolysis reactor.
The Examiner notes that the combination above is silent on the residence time in the pyrolysis reactor, thus one of ordinary skill in the art would have been highly motivated to look to prior art and determine appropriate residence time. Such art is KAMO.
The Examiner also notes that the range of residence time disclosed by KAMO {[0013] 1 second to 180 minutes} encompasses the claimed residence time, however, it is very broad.
COOPER discloses that the residence time of the pyrolysis process has an inverse relation to temperature {[0009]}, thus recognizing the resident time as a result-effective variable. Higher temperature requires less residence time and vice versa. 
It is well established the determination of optimum values of result-effective variables (in this case residence time dependence on temperature) is within the skill of one of ordinary skill in the art.
The person of ordinary skill in the art would look to optimize the residence time in the pyrolysis reactor and as taught by KAMO through routine experimentation to optimize the process of removal of the plastic material from the glass fiber.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over combination of DUBOIS, COOPER, and KROHN as applied to claim 1 above, and further in view of RIEDEWALD (US-2015/0184079), hereinafter RIEDEWALD.
Regarding claim 9, the combination above teaches all the limitations of claim 1. The combination, however, is silent on addition of another potassium salt to the molten salt bath.
In the same field of endeavor that is related to pyrolysis of plastic composites, RIEDEWALD discloses wherein the molten salt bath further comprises one or more additional potassium salt {[0038] note additional KCl and/or KOH}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included an additional potassium salt in the molten salt of DUBOIS/COOPER/KROHN with those disclosed by RIEDEWALD. 
Note that as discussed under claim 1, KROHN discloses the benefit of potassium ion in the ion-exchange of glass fiber and the increase in its strength. Therefore, one of ordinary skill in the art would have been motivated to add another potassium salt and the prior art of RIEDEWALL teaches potassium salts that can be used in a molten slat bath in a combination successfully {[0038]} .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over combination of DUBOIS, COOPER, and KROHN as applied to claim 1 above, and further in view of SHAH (US-2011/0028308), hereinafter SHAH.
Regarding claim 16-18, the combination above discloses all the limitations of claim 1. The combination, however, is silent on adding a sizing agent to the aqueous solution in the last step of the method.
In the same filed of endeavor that is related to composite fibers, SHAH discloses wherein the aqueous solution comprises one or more sizing and/or finishing agents (claim 16), wherein the one or more sizing and/or finishing agents comprise an alkoxysilane (claim 17), wherein the one or more sizing and/or finishing agents comprise a film forming agent and/or an additive (claim 18) {[0053], [0054]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of SHAH in the combination method of DUBOIS, COOPER, and KROHN and have added a sizing agent such alkoxysilane and an additive such as a surfactant to the fluid bath of DUBOIS (see claim 1 analysis for fluid bath of DUBOIS or step d).
As disclosed by SHAH, the advantage of this addition is that it increases the interfacial strength of the glass fiber when used in a composite, improves lubricity to prevent fiber abrasion, and provides antistatic properties {[0053]}.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/31/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748